DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 09 August 2021.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 17/024,632 filed on 17 September 2020, now US Patent 11,087,293 B1 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 (II)(A)(2) and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 (II)(A)(2).
Specification
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the patent and does not include an adequate description of that which is new in the art to which the invention pertains. The abstract is also not within the range of 50 to 150 words in length. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1–20 are objected to because of the following informalities:  
The claimed acronym “BC” is undefined in the claims. It appears that “BC” means blockchain. See Applicant’s original specification at para. [0005]. Appropriate correction is required.
Claims 1 and 11 recite (in-part) “indicating at least: and a bank account ….” It appears the “: and” is unnecessary and should be removed. Appropriate correction is required.
Claims 1 and 11 recite (in-part) “wherein the QR code is associated with one or more of: a check number, a link to a downloadable digital wallet application, an identifier associated with the first network participant, an address associated with the first network participant, a wallet ID associated with the first network participant, a bank account detail associated with the first network participant.” It appears this list of elements is missing the word ‘and’ before the last element. Appropriate correction is required.
Claims 1 and 11 recite (in-part) “notifying a blockchain that that the paper BC check has been ….” The phrase “that that” is repetitive, and one instance of “that” should be removed. Appropriate correction is required.
Claims 1 and 11 recite (in-part) “obtaining details associated with QR code based on ….” For antecedent basis purposes, the word ‘the’ should be added before “QR code.” Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C.  § 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. § 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claims 1–20 are rejected under 35 U.S.C. § 101 as claiming the same invention as that of claims 1–20 of prior U.S. Patent No. 11,087,293 B1. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 1–20 are allowed over the prior art of record. As allowable subject matter has been indicated, Applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685